Search Warrant

~ UNITED STATES DISTRICT COURT
for the
District of Arizona

In the Matter of the Search of

 

INFORMATION ASSOCIATED WITH (928) 55 1-3452, (928) 551-

8525, AND ANY OTHER DEVICEASSOCIATED WITH PAUL Case No. 21-4
WILLIAM RYAN, STORED AT PREMISES CONROLLED BY

VERIZON, HEADQUARTERED AT ONE VERIZON WAY,

BASKING RIDGE, NEW JERSEY 07920

 

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the ‘government requests the search of the
following person or property located in the District of _ New J ersey
(identify the person or describe the property to be searched and give its Tocation):

As further described in Attachment A.

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):
As set forth in Attachment B.

The Affidavit of Agent Louis-Philippe Noel is incorporated herein by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before May 12, 2021
(not to exceed 14 days)
[J in the daytime 6:00 a.m. to 10 p.m.

C] at any time in the day or night as I find reasonable cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to
the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge.

Any U.S. Magistrate Judge on Duty .

(name)

C1 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be searched or
seized (check the appropriate box) Ll] for___ days (not to exceed 30)

C1 until, the facts justifying, t

Date andtimeissued: bor [2s Ze! / 4 [L$ yn

 
 
 
   

ge ’s signat

City and State: Flagstaff, Arizona Honorable Camille D. Bibles, U.S. Magistrate Judge
Printed name and title

 
~~ *

 

AO 93 (Rev. 01/09) Search and Seizure Wamant (Page 2)

 

 

RETURN
CaseNo.: 94.4] 14mb Date and Time Warrant Executed: Copy of warrant and inventory left with:
y/zefacrl 1S PA N/a

 

 

 

Inventory Made in the Presence of:

SA Trevor Qe ther F

 

Inventory ofthe property taken andname of any person(s) seized:

+ \ r (
- otek Vien ert
se¢ a Hachecl, Search warrat wel exce .
yta | ackAress: Usat. ce? Z veriton .cIw“s

@ at -

fo Veritar O89

 

CERTIFICATION

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: sho2/ i
_ é

Executing officer’s signature

 

TFeRVen CLehKERT SPECZAC ACERT Fer}

Printed name and title

 

 

 

 
A review was conducted of the files associated for the Verizon return for subject PAUL

RYAN.

All data content prior to April 2019, 2021, or as stated, seven (7) days prior to their

execution of the warrant, was removed their systems. Consequently, no content was
obtained via the search warrant. The information provided was basic subscriber data
and a few voicemails.

The data was reviewed on May 6, 2021, the below are a list of files provided by Verizon:

9285518525

¢

21253920To
11s92855134
53

>
CellSites-C
DR-Historic
al_3g__9285
513453 2...

¢

Certificatio
n of
records NJ
conform...

Ga
SmsConten
t__ 9285513
453 2020-0
1-01-to-2...

Gi:
TextDetail-
Historical_S
MS__ 92855
13453_ 20...

‘a

i

Yoicemails
9285518525

_PictureCo
ntent_928
5513453_20
20-01-01_...

CellSites-C
DR-Historic
al_3g__ 9285
518525 _2..,

Denver_CA
LEA.VO.202
10506.0100

g ai
PaymentAc
tivity_MT
N-9285513
453-9285...

Gs
SmsConten
t_9285518
525_2020-0
1-01-to-2...

Gs

TextDetail-
Historical_S
MS__92855
18525 20...

_PictureDet
ails_ 92855
13453_2020
-01-01_20...

 

AttachedFa

x_04-28-20

21_17-00-4
8

CellSites-Hi
storical_IP_
Sessions_3
g__92855...

Gs.
Deviceld__
MTN-92855
13453-9285
518525 2...

As
PaymentHi
story_MT
N-9285513
453-9285...

El:
SSN_MTN
-928551345
3-92855185
25 2020-6...

TextDetail-
Historical_S
MS_RCS_9
28551345...

e

3G-and-4G
~BDR-Expla
nation (1)

¢

CDR-Histor

ical-MMS-

Explanatio
n

CellSites-Hi
storical_IP_
Sessions_3
g__92855...

FDR 4G IP
Destination
5
9285513453

ans
er
Phoenix_C
ALEA.V0.20
210506.010

0

x
Subscriber_
_MTN-9285
513453-928
5518525...

TextDetail-
Historical_S
MS_RCS_9
28551852...

21253920
BDR 4G IP

Sessions
9285513453

CDR-Histor
ical-SMS-E
xplanation

CeliSites-Hi

storical-CD

R-Explanati
on

FDR 4G IP
Destination
5
9285518525

e

RCS. Advan
ced Messa
ging Expla
nation_F...

TOR2_IPSes
ston_with_
CellSite_4g
_Explanat...

VMA_Pictu
reContent_
928551852
5_2020-0...

21253920
BDR 4G IP
Sessions
9285518525

g ae

CellSites-C
DR_Historic
al_4g VoLT
E_ 928551...

CellSites-Hi
storical-IP-
Explanatio
n

FDR_IP_Det
ail_Explana
tion

Sacrament

o CALEAY

0.20210506.
0100

a.
TextDetail-
Historical_
MMS_ 928
5513453...

VMA_TextC
ontent__92
85513453 _ 2
020-01-0...

21253920
TBR2 IP
Sessions
Both MDNs

CellSites-C
DR_Historic
al_4g_VoLT
E_ 928551...

 

CellSites-V
OLTE-Expla
nation

210506.010
0

a
SanFrancis
co_CALEA,
V0.2021050
6.0100

g ahs
TextDetail-
Historical_
MMS_ 928
5518525 ...

a.

VMA_TextC
ontent_92
85518525 2
020-01-01...

 
